Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 12, 2018

The Court of Appeals hereby passes the following order:

A18E0041. THE STATE v. COHEN et al.

      The State has filed an emergency motion to halt jury deliberations in the above
case that was tried in the Fulton County Superior Court. They seek to challenge the
trial court’s charge to the jury regarding one-party consent to video recordings.


      The State initially filed this emergency motion in the Supreme Court of
Georgia, which transferred it to this Court. In the interim, the jury returned a verdict
of acquittal. As it appears that the verdict has been received and the jury has been
released, this Court cannot provide the requested relief. Accordingly, the State’s
emergency motion is hereby DENIED as moot.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/12/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.